             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 1 of 78




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                   §
    In re:                                                         § Chapter 11
                                                                   §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                      § Case No. 20-31884 (DRJ)
                                                                   §
                             Reorganized Debtors.                  § (Jointly Administered)
                                                                   §

                     SUMMARY COVER SHEET TO THE FIRST AND
                   FINAL FEE APPLICATION OF KIRKLAND & ELLIS
                  LLP AND KIRKLAND & ELLIS INTERNATIONAL LLP,
               PROPOSED ATTORNEYS FOR THE REORGANIZED DEBTORS,
             FROM MARCH 23, 2020 THROUGH AND INCLUDING MARCH 24, 2020


        In accordance with the Bankruptcy Local Rules for the Southern District of Texas
(the “Bankruptcy Local Rules”), Kirkland & Ellis LLP and Kirkland & Ellis International LLP
(collectively, “K&E”), proposed attorneys for the above-captioned reorganized debtors
(collectively, the “Reorganized Debtors” and before the Effective Date of the Plan (each as defined
herein), the “Debtors”), submit this summary (this “Summary”) of fees and expenses sought as
actual, reasonable, and necessary in the fee application to which this Summary is attached
(the “Fee Application”)2 for the period from March 23, 2020 through March 24, 2020 (the “Fee
Period”).

       K&E submits the Fee Application as a final fee application in accordance with the
Amended Joint Prepackaged Plan of Reorganization of Sheridan Holding Company I, LLC and its
Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 11] (the “Plan”),
which requires K&E to file final fee applications no later than 45 days after the Effective Date,
and the Order Approving the Debtors’ Disclosure Statement for, and Confirming, the Debtors’
Joint Prepackaged Chapter 11 Plan [Docket No. 76] (the “Confirmation Order”).3


1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment
      Partners I, LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P.
      (8100); Sheridan Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP
      I-B GP, LLC (8092). The location of the Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite
      2500, Houston, Texas 77056.

2
      Capitalized terms used but not otherwise defined in this Summary shall have the meanings ascribed to such terms
      in the Fee Application.

3
      Paragraph 85 of the Confirmation Order provides that: “[f]rom and after the Confirmation Date, any requirement
      that Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention
      or compensation for services rendered after such date shall terminate, and the Reorganized Debtors may employ
         Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 2 of 78




                                                              Kirkland & Ellis LLP and
Name of Applicant
                                                              Kirkland & Ellis International LLP

Applicant’s professional role in case                         Counsel to the Debtors

                                                              The Reorganized Debtors have requested that
Effective date of order approving professional’s
retention
                                                              the Bankruptcy Court approve K&E’s
                                                              retention effective as of March 23, 2020.

                               Beginning of Period            Ending of Period

Time period covered in
                               March 23, 2020                 March 24, 2020
application

Time periods covered by
                               Not Applicable                 Not Applicable
any prior applications

Total amounts awarded in all prior applications               Not Applicable

Total fees applied for in this application and in all
prior applications (including any retainer amounts            $158,486.50
applied or to be applied)

Total fees applied for in this application
                                                              $158,486.50
(including any retainer amounts to be applied)

Total professional fees requested in this application         $155,018.50

Total actual professional hours covered by this               162.10
application

Average hourly rate for professionals                         $950.00

Total paraprofessional fees requested in this                 $3,468.00
application

Total actual paraprofessional hours covered by this           10.20
application

Average hourly rate for paraprofessionals                     $340.00

Reimbursable expenses sought in this application              $2,047.98

Total to be paid to priority unsecured creditors under        $04
the plan

    and pay any Professional in the ordinary course of business without further notice to or action, order, or approval
    of the Court.

4
    Each Holder of an Allowed Other Priority Claim shall receive Cash in an amount equal to such Claim.
    See Plan, Article III.B.



                                                          2
        Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 3 of 78




                                                            Kirkland & Ellis LLP and
Name of Applicant
                                                            Kirkland & Ellis International LLP

Percentage dividend to priority unsecured creditors         $100%
under the plan

Total to be paid to general unsecured creditors under       $6,755,5965
the plan

Percentage dividend to general unsecured creditors          100%
under the plan

Date of confirmation hearing                                March 24, 2020

Indicate whether plan has been confirmed                    Yes [Docket No. 76]




5
    Each Holder of an Allowed General Unsecured Claim shall receive either: (i) Reinstatement of such Claim
    pursuant to section 1124 of the Bankruptcy Code; or (ii) Cash in an amount equal to such Claim.
    See Plan, Article III.B.



                                                        3
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 4 of 78




Dated: April 21, 2020     /s/ Steven N. Serajeddini
 Houston, Texas           Joshua A. Sussberg, P.C. (admitted pro hac vice)
                          Steven N. Serajeddini, P.C. (admitted pro hac vice)
                          KIRKLAND & ELLIS LLP
                          KIRKLAND & ELLIS INTERNATIONAL LLP
                          601 Lexington Avenue
                          New York, New York 10022
                          Telephone:      (212) 446-4800
                          Facsimile:      (212) 446-4900
                          Email:          joshua.sussberg@kirkland.com
                                          steven.serajeddini@kirkland.com

                          -and-

                          Spencer A. Winters (admitted pro hac vice)
                          KIRKLAND & ELLIS LLP
                          KIRKLAND & ELLIS INTERNATIONAL LLP
                          300 North LaSalle Street
                          Chicago, Illinois 60654
                          Telephone:     (312) 862-2000
                          Facsimile:     (312) 862-2200
                          Email:         spencer.winters@kirkland.com

                          Proposed Counsel to the Debtors and Debtors in Possession




                                        4
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 5 of 78




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                   §
    In re:                                                         § Chapter 11
                                                                   §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                      § Case No. 20-31884 (DRJ)
                                                                   §
                             Reorganized Debtors.                  § (Jointly Administered)
                                                                   §

               FIRST AND FINAL FEE APPLICATION OF KIRKLAND & ELLIS
              LLP AND KIRKLAND & ELLIS INTERNATIONAL LLP, PROPOSED
             ATTORNEYS FOR THE REORGANIZED DEBTORS, FOR THE PERIOD
             FROM MARCH 23, 2020 THROUGH AND INCLUDING MARCH 24, 2020


             Kirkland & Ellis LLP and Kirkland & Ellis International LLP (collectively, “K&E”),2

proposed         attorneys     for     the    above-captioned         reorganized       debtors      (collectively,

the “Reorganized Debtors” and before the Effective Date of the Plan (each as defined herein),

the “Debtors”), hereby submit their first and final fee application (the “Fee Application”) for

allowance of compensation for professional services provided in the amount of $158,486.50 and

reimbursement of actual and necessary expenses in the amount of $2,047.98 that K&E incurred

for the period from March 23, 2020, through March 24, 2020 (the “Fee Period”). In support of

this Fee Application, K&E submits the declaration of Steven N. Serajeddini, the president of



1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment
      Partners I, LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P.
      (8100); Sheridan Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP
      I-B GP, LLC (8092). The location of the Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite
      2500, Houston, Texas 77056.

2
      Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
      Amended Joint Prepackaged Plan of Reorganization of Sheridan Holding Company I, LLC and Its Debtor
      Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 11] (the “Plan”) or the Disclosure
      Statement Relating to the Joint Prepackaged Plan of Sheridan Holding Company I, LLC and Its Debtor Affiliates
      Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 12] (the “Disclosure Statement”), as applicable.
       Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 6 of 78




Steven N. Serajeddini, P.C., a partner of K&E (the “Serajeddini Declaration”), which is attached

hereto as Exhibit A and incorporated by reference. In further support of this Fee Application,

K&E respectfully states as follows.

                                      Jurisdiction and Venue

       1.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. §157(b)(2). The Debtors confirm their consent, pursuant to rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court in connection with this Fee Application to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief requested herein are sections 330 and 331 of title 11 of the

United States Code (the “Bankruptcy Code”) and Bankruptcy Rule 2016, Rule 2016-1 of the

Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy Local Rules”).

                                Background and Case Summary

       4.      On March 23, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. During these chapter 11 cases, the

Debtors operated their businesses and managed their properties as debtors-in-possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code.

       5.      A description of the Debtors’ businesses and the reasons for commencing the

chapter 11 cases are set forth in the Declaration of Lisa A. Stewart, Executive Chairman, President,

Chief Investment Officer, and Chief Executive Officer of Sheridan Holding Company I, LLC, in




                                                 2
       Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 7 of 78




Support of Chapter 11 Petitions and First Day Motions, filed on March 23, 2020 [Docket No. 5]

and incorporated herein by reference.

       6.      On March 24, 2020, the Bankruptcy Court approved the Disclosure Statement,

confirmed the Plan, and entered the Order Approving the Debtors’ Disclosure Statement For, and

Confirming, the Debtors’ Amended Joint Prepackaged Chapter 11 Plan [Docket No. 76].

       7.      On March 30, 2020, the Effective Date of the Plan occurred and the Reorganized

Debtors filed the Notice of (I) Entry of Order Approving the Debtors’ Disclosure Statement For,

and Confirming, the Debtors’ Amended Joint Prepackaged Chapter 11 Plan and (II) Occurrence

of the Effective Date [Docket No. 116].

       8.      Because of the prepackaged nature of these chapter 11 cases, the Debtors did not

seek entry of an interim compensation order. Thus, K&E seeks approval in this Fee Application

of all fees and expenses incurred during the Fee Period on a final basis.

                                The Debtors’ Retention of K&E

       9.      On April 1, 2020, the Reorganized Debtors filed the Retention Application (as

defined below), including the proposed Order Authorizing the Retention and Employment of

Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the Reorganized

Debtors Effective as of March 23, 2020 (the “Proposed Retention Order”), attached hereto as

Exhibit B and incorporated by reference. The Proposed Retention Order, if entered, would

authorize the Reorganized Debtors to compensate and reimburse K&E in accordance with the

Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, and any other applicable

procedures and orders of the Bankruptcy Court. The Proposed Retention Order would also

authorize the Reorganized Debtors to compensate K&E at K&E’s hourly rates charged for services

of this type and to reimburse K&E for K&E’s actual and necessary out-of-pocket expenses

incurred, subject to application to this Bankruptcy Court.        The particular terms of K&E’s


                                                 3
       Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 8 of 78




engagement are detailed in the engagement letter by and between K&E and the Debtors, dated

November 28, 2018 and attached hereto as Exhibit C (the “Engagement Letter”).

       10.    The Proposed Retention Order would authorize K&E to provide the following

services consistent with and in furtherance of the services enumerated above:

              a.      advise the Debtors with respect to their powers and duties as debtors in
                      possession in the continued management and operation of their businesses
                      and properties;

              b.      advise and consult on the conduct of these chapter 11 cases, including all of
                      the legal and administrative requirements of operating in chapter 11;

              c.      attend meetings and negotiate with representatives of creditors and other
                      parties in interest;

              d.      take all necessary actions to protect and preserve the Debtors’ estates,
                      including prosecuting actions on the Debtors’ behalf, defending any action
                      commenced against the Debtors, and representing the Debtors in
                      negotiations concerning litigation in which the Debtors are involved,
                      including objections to claims filed against the Debtors’ estates;

              e.      prepare pleadings in connection with these chapter 11 cases, including
                      motions, applications, answers, orders, reports, and papers necessary or
                      otherwise beneficial to the administration of the Debtors’ estates;

              f.      represent the Debtors in connection with obtaining authority to continue
                      using cash collateral and postpetition financing;

              g.      advise the Debtors in connection with any potential sale of assets;

              h.      appear before the Bankruptcy Court and any appellate courts to represent
                      the interests of the Debtors’ estates;

              i.      advise the Debtors regarding tax matters;

              j.      take any necessary action on behalf of the Debtors to negotiate, prepare, and
                      obtain approval of a disclosure statement and confirmation of a chapter 11
                      plan and all documents related thereto; and

              k.      perform all other necessary legal services for the Debtors in connection with
                      the prosecution of these chapter 11 cases, including: (i) analyzing the
                      Debtors’ leases and contracts and the assumption and assignment or
                      rejection thereof; (ii) analyzing the validity of liens against the Reorganized
                      Debtors; and (iii) advising the Debtors on corporate and litigation matters.



                                                4
       Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 9 of 78




                                    Disinterestedness of K&E

       11.     To the best of the Reorganized Debtors’ knowledge and as disclosed in the

Serajeddini Declaration and the Declaration of Steven N. Serajeddini in Support of the

Reorganized Debtors’ Application for Entry of an Order Authorizing the Retention and

Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the

Reorganized Debtors Effective as of March 23, 2020 [Docket No. 125-1] (collectively, the “K&E

Declarations”), (a) K&E is a “disinterested person” within the meaning of section 101(14) of the

Bankruptcy Code, as required by section 327(a) of the Bankruptcy Code, and does not hold or

represent an interest adverse to the Reorganized Debtors’ estates and (b) K&E has no connection

to the Reorganized Debtors, their creditors, or other parties in interest, except as may be disclosed

in the K&E Declarations.

       12.     K&E and certain of its partners and associates may have in the past represented,

may currently represent, and likely in the future will represent, entities that may be parties in

interest in these chapter 11 cases in connection with matters unrelated (except as otherwise

disclosed herein) to the Reorganized Debtors and these chapter 11 cases. In the K&E Declarations,

K&E disclosed its connections to parties in interest that it has been able to ascertain using its

reasonable efforts.

       13.     K&E performed the services for which it is seeking compensation on behalf of the

Debtors and their estates, and not on behalf of any committee, creditor, or other entity.

       14.     Except to the extent of the advance payments paid to K&E that K&E previously

disclosed to this Bankruptcy Court in the K&E Declarations, K&E has received no payment and

no promises for payment from any source other than the Debtors for services provided or the

Reorganized Debtors for services to be provided in any capacity whatsoever in connection with

these chapter 11 cases.


                                                 5
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 10 of 78




       15.     Pursuant to Bankruptcy Rule 2016(b), K&E has not shared, nor has K&E agreed to

share (a) any compensation it has received or may receive with another party or person other than

with the partners, counsel, and associates of K&E or (b) any compensation another person or party

has received or may receive.

                        Fees and Expenses Incurred During Fee Period

A.     Customary Billing Disclosures.

       16.     K&E’s hourly rates are set at a level designed to compensate K&E fairly for the

work of its attorneys and paraprofessionals and to cover fixed and routine expenses. The hourly

rates and corresponding rate structure utilized by K&E in these chapter 11 cases are equivalent to

the hourly rates and corresponding rate structure used by K&E for other restructuring matters, as

well as similar complex corporate, securities, and litigation matters whether in court or otherwise,

regardless of whether a fee application is required. The rates and rate structure reflect that such

restructuring and other complex matters typically are national in scope and typically involve great

complexity, high stakes, and severe time pressures. For the convenience of the Bankruptcy Court

and all parties in interest, attached hereto as Exhibit D is K&E’s budget and staffing plan for this

Fee Period, and attached hereto as Exhibit E is a summary of blended hourly rates for timekeepers

who billed to non-bankruptcy matters and blended hourly rates for timekeepers who billed to the

Debtors during the Fee Period.

B.     Fees Incurred During Fee Period.

       17.     In the ordinary course of K&E’s practice, K&E maintains computerized records of

the time expended to render the professional services required by the Debtors and their estates.

For the convenience of the Bankruptcy Court and all parties in interest, attached hereto as




                                                 6
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 11 of 78




Exhibit F is a summary of fees incurred and hours expended during the Fee Period, setting forth

the following information:

              the name of each attorney and paraprofessional for whose work on these chapter 11
               cases compensation is sought;

              each attorney’s year of bar admission and area of practice concentration;

              the aggregate time expended and fees billed by each attorney and each
               paraprofessional during the Fee Period;

              the hourly billing rate for each attorney and each paraprofessional at K&E’s current
               billing rates;

              the hourly billing rate for each attorney and each paraprofessional as disclosed in
               the first interim application;

              the number of rate increases since the inception of the case; and

              a calculation of total compensation requested using the rates disclosed in the
               Reorganized Debtors’ Application for Entry of an Order Authorizing the Retention
               and Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP
               as Attorneys for the Reorganized Debtors Effective as of March 23, 2020 (the
               “Retention Application”).

C.     Expenses Incurred During Fee Period.

       18.     In the ordinary course of K&E’s practice, K&E maintains a record of expenses

incurred in the rendition of the professional services required by the Debtors and their estates and

for which reimbursement is sought.        K&E currently charges $0.16 per page for standard

duplication in its offices in the United States. K&E does not charge its clients for incoming

facsimile transmissions.

       19.     For the convenience of the Bankruptcy Court and all parties in interest, attached

hereto as Exhibit G is a summary for the Fee Period, setting forth the total amount of

reimbursement sought with respect to each category of expenses for which K&E is seeking

reimbursement.




                                                 7
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 12 of 78




                         Summary of Legal Services Rendered During the Fee Period

             20.       As discussed above, during the Fee Period, K&E provided extensive and important

professional services to the Debtors in connection with these chapter 11 cases. These services

were often performed under severe time constraints and were necessary to address a multitude of

critical issues both unique to these chapter 11 cases and typically faced by large corporate debtors

in similar cases of this magnitude and complexity.

             21.       To provide a meaningful summary of K&E’s services provided on behalf of the

Debtors and their estates, K&E has established, in accordance with its internal billing procedures,

certain subject matters categories (each, a “Matter Category”) in connection with these chapter 11

cases. The following is a summary of the fees and hours billed for each Matter Category in the

Fee Period:3

                        Project                Hours                     Total Compensation
    Matter
                      Category                                                                      Expenses      Total
    Number                          Budgeted           Billed       Budgeted         Billed
                     Description
                   Chapter 11                                            $94,500 -
       2                               105 – 121          51.40                        $42,680.00           -    $42,680.00
                   Filing                                                 $110,000
                   Case                                                  $67,500 –
       3                                 80 – 92          52.30                        $47,509.00           -    $47,509.00
                   Administration                                          $80,000
                   Disclosure
                   Statement,                                           $225,000 –
       4                               230 – 265          65.80                        $64,769.50           -    $64,769.50
                   Plan, and                                              $260,000
                   Confirmation
                                                                         $63,000 –
       5           Hearings              55 – 63            2.80                        $3,528.00           -     $3,528.00
                                                                           $70,000
       7           Expenses                      -              -                -              -   $2,047.98     $2,047.98
                                                                        $450,000 –
    Totals                             470 – 541         172.30                       $158,486.50   $2,047.98   $160,534.48
                                                                          $520,000


             22.       The following is a summary, by Matter Category, of the most significant

professional services provided by K&E during the Fee Period. This summary is organized in

accordance with K&E’s internal system of matter numbers. The detailed descriptions demonstrate

that K&E was heavily involved in performing services for the Debtors to meet the needs of the


3
       In certain instances, K&E may have billed the same amount of fees, but different amount of hours to different
       matter categories. This difference is the result of different staffing of each such matter category.



                                                                    8
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 13 of 78




Debtors’ estates in these chapter 11 cases. A schedule setting forth a description of the Matter

Categories utilized in this case, the number of hours expended by K&E partners, associates and

paraprofessionals by matter, and the aggregate fees associated with each matter is attached hereto

as Exhibit H.

       23.      In addition, K&E’s computerized records of time expended providing professional

services to the Debtors and their estates are attached hereto as Exhibit I, and K&E’s records of

expenses incurred during the Fee Period in the rendition of professional services to the Debtors

and their estates are attached as Exhibit J.

                (a)     Chapter 11 Filing [Matter No. 2]

                        Total Fees:  $42,680.00
                        Total Hours: 51.40

       24.      This Matter Category includes time spent on a variety of tasks that were completed

during the filing of the Debtors’ chapter 11 cases, including:

                (i)     reviewing and revising the Debtors’ petitions and “first day” motions,
                        proposed orders, and notices; and

                (ii)    participating in numerous telephone and office conferences, corresponding
                        with, and drafting correspondence to, the Debtors, their advisors, and other
                        parties in interest with respect to the foregoing.

                (b)     Case Administration [Matter No. 3]

                        Total Fees:  $47,509.00
                        Total Hours: 52.30

       25.      This Matter Category includes time spent on a variety of tasks that were necessary

to ensure the efficient and smooth administration of legal services related to the Debtors’

chapter 11 cases, including:

                (i)     managing and administering these chapter 11 cases;

                (ii)    preparing for the first day hearing;

                (iii)   organizing and maintaining voluminous document files for the cases; and


                                                  9
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 14 of 78




               (iv)    ensuring compliance with all of the other applicable requirements of the
                       Bankruptcy Code, Bankruptcy Rules, Local Rules, and orders or procedures
                       issued by the Bankruptcy Court.

       26.     Time billed to this Matter Category also includes work and meetings related to

multiple matters such that the time cannot be easily allocated to one of the other matters.

               (c)     Disclosure Statement, Plan, and Confirmation [Matter No. 4]

                       Total Fees:  $64,769.50
                       Total Hours: 65.80

       27.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

providing services related to obtaining approval of the Disclosure Statement and confirmation and

consummation of the Plan, including:

               (i)     drafting, revising, compiling, and filing the Plan and the Notice of Filing
                       Plan Supplement for the Amended Joint Prepackaged Plan of
                       Reorganization of Sheridan Holding Company I, LLC and Its Debtors
                       Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 17];

               (ii)    researching, drafting, revising, and filing the Confirmation Order, the
                       Memorandum of Law of Sheridan Holding Company I, LLC, et al., in
                       Support of an Order Approving the Debtors’ Disclosure Statement For, and
                       Confirming, the Debtors’ Joint Prepackaged Plan of Reorganization
                       Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 18], and the
                       supporting declarations [Docket Nos. 5, 14, 15, 16, 23];

               (iii)   preparing for the confirmation hearing;

               (iv)    coordinating consummation of the Restructuring Transactions; and

               (v)     participating in numerous telephone and office conferences, corresponding
                       with, and drafting correspondence to, the Debtors, their advisors, and other
                       parties in interest with respect to the foregoing.

               (d)     Hearings [Matter No. 5]

                       Total Fees:  $3,528.00
                       Total Hours: 2.80

       28.     This Matter Category includes time spent by K&E attorneys attending the March

24, 2020 first day and confirmation hearing.



                                                10
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 15 of 78




                      Actual and Necessary Expenses Incurred by K&E

       29.     As set forth in Exhibit I attached hereto, and as summarized in Exhibit G attached

hereto, K&E has incurred a total of $2,047.98 in expenses on behalf of the Debtors during the

Fee Period. These charges are intended to reimburse K&E’s direct operating costs, which are not

incorporated into the K&E hourly billing rates. K&E charges external copying and computer

research at the provider’s cost without markup. Only clients who actually use services of the types

set forth in Exhibit I of this Fee Application are separately charged for such services. The effect

of including such expenses as part of the hourly billing rates would impose that cost upon clients

who do not require extensive photocopying and other facilities and services.

                    Reasonable and Necessary Services Provided by K&E

A.     Reasonable and Necessary Fees Incurred in Providing Services to the Debtors.

       30.     The foregoing professional services provided by K&E on behalf of the Debtors

during the Fee Period were reasonable, necessary, and appropriate to the administration of these

chapter 11 cases and related matters.

       31.     Many of the services performed by partners and associates of K&E were provided

by K&E’s Restructuring Group. K&E has a prominent practice in this area and enjoys a national

and international reputation for its expertise in financial reorganizations and restructurings of

troubled companies, with over 150 attorneys focusing on this area of the law. The attorneys at

K&E have represented either the debtor or the creditors’ committee or have acted as special

counsel in many large chapter 11 cases.

       32.     In addition, due to the facts and circumstances of these chapter 11 cases, attorneys

from K&E’s corporate, debt finance, executive compensation, insurance, and tax groups were

heavily involved with K&E’s representation of the Debtors. These practice groups also enjoy a

national and international reputation for their expertise.       Overall, K&E brings to these


                                                11
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 16 of 78




chapter 11 cases a particularly high level of skill and knowledge, which inured to the benefit of

the Debtors and all stakeholders.

B.     Reasonable and Necessary Expenses Incurred in Providing Services to the Debtors.

       33.     The time constraints imposed by the circumstances of these chapter 11 cases

required K&E attorneys and other employees to devote substantial time during the evening and on

the weekend of the filing to perform services on behalf of the Debtors. These services were

essential to meet deadlines, respond to inquiries from various creditors and other parties in interest

on a timely basis, and satisfy the demands of the Debtors’ businesses and ensure the orderly

administration of their estates. Consistent with firm policy, and as further disclosed in the

Retention Application, K&E attorneys and other K&E employees who worked late in the evening

or on the weekend of the filing were reimbursed for their reasonable meal and transportation costs.

K&E’s regular practice is not to include components for those charges in overhead when

establishing billing rates, but rather to charge its clients for these and all other out-of-pocket

disbursements incurred during the regular course of the rendition of legal services.

       34.     In addition, due to the location of the Debtors’ businesses, creditors and other

parties in interest in relation to K&E’s offices, frequent multi-party telephone conferences

involving numerous parties were required. The disbursements for such services are not included

in K&E’s overhead for the purpose of setting billing rates and K&E has made every effort to

minimize its disbursements in these chapter 11 cases. The actual expenses incurred in providing

professional services were necessary, reasonable, and justified under the circumstances to serve

the needs of the Debtors in these chapter 11 cases.

       35.     Among other things, K&E makes sure that all overtime meals, travel meals, hotel

rates, and airfares are reasonable and appropriate expenses for which to seek reimbursement.

Specifically, K&E regularly reviews its bills to ensure that the Debtors are only billed for services


                                                 12
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 17 of 78




that were actual and necessary and, where appropriate, prorates expenses. In that regard, K&E

will waive certain fees and reduce its expenses if necessary. In the Fee Period, K&E voluntarily

reduced its fees by $5,710.25. Consequently, K&E does not seek payment of such fees in the Fee

Application.

         K&E’s Requested Compensation and Reimbursement Should be Allowed

       36.     Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code to

govern the Bankruptcy Court’s award of such compensation. Section 330 of the Bankruptcy Code

provides that a court may award a professional employed under section 327 of the Bankruptcy

Code “reasonable compensation for actual necessary services rendered . . . and reimbursement for

actual, necessary expenses.” 11 U.S.C. § 330(a)(1). Section 330 also sets forth the criteria for the

award of such compensation and reimbursement:

               In determining the amount of reasonable compensation to be
               awarded, the court should consider the nature, extent, and the value
               of such services, taking into account all relevant factors, including—

                       (a)    the time spent on such services;

                       (b)    the rates charged for such services;

                       (c)    whether the services were necessary to the
                              administration of, or beneficial at the time at
                              which the service was rendered toward the
                              completion of, a case under this title;

                       (d)    whether the services were performed within a
                              reasonable amount of time commensurate with
                              the complexity, importance, and nature of the
                              problem, issue, or task addressed; and

                       (e)    whether the compensation is reasonable based
                              on the customary compensation charged by
                              comparably skilled practitioners in cases other
                              than cases under this title.




                                                13
       Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 18 of 78




11 U.S.C. § 330(a)(3).

        37.     K&E respectfully submits that the services for which it seeks compensation in this

Fee Application were, at the time rendered, necessary for and beneficial to the Debtors and their

estates and were rendered to protect and preserve the Debtors’ estates. K&E further believes that

it performed the services for the Debtors economically, effectively, and efficiently, and the results

obtained benefited not only the Debtors, but also the Debtors’ estates and the Debtors’ constituents.

K&E further submits that the compensation requested herein is reasonable in light of the nature,

extent, and value of such services to the Debtors, their estates, and all parties in interest.

        38.     During the course of these chapter 11 cases, K&E’s hourly billing rates for

attorneys ranged from $610.00 to $1,525.00. The hourly rates and corresponding rate structure

utilized by K&E in these chapter 11 cases are equivalent to the hourly rates and corresponding rate

structure used by K&E for restructuring, workout, bankruptcy, insolvency, and comparable

matters, and similar complex corporate, securities, and litigation matters, whether in court or

otherwise, regardless of whether a fee application is required. K&E strives to be efficient in the

staffing of matters. These rates and the rate structure reflect that such matters are typically national

in scope and involve great complexity, high stakes, and severe time pressures—all of which were

present in these chapter 11 cases.

        39.     Moreover, K&E’s hourly rates are set at a level designed to compensate K&E fairly

for the work of its attorneys and paraprofessionals and to cover certain fixed and routine overhead

expenses. Hourly rates vary with the experience and seniority of the individuals assigned. These

hourly rates are subject to periodic adjustments to reflect economic and other conditions and are

consistent with the rates charged elsewhere.

        40.     In sum, K&E respectfully submits that the professional services provided by K&E

on behalf of the Debtors and their estates during these chapter 11 cases were necessary and


                                                  14
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 19 of 78




appropriate given the complexity of these chapter 11 cases, the time expended by K&E, the nature

and extent of K&E’s services provided, the value of K&E’s services, and the cost of comparable

services outside of bankruptcy, all of which are relevant factors set forth in section 330 of the

Bankruptcy Code. Accordingly, K&E respectfully submits that approval of the compensation

sought herein is warranted and should be approved.

       41.     No previous application for the relief sought herein has been made to this or any

other Bankruptcy Court.

                               Reservation of Rights and Notice

       42.     It is possible that some professional time expended or expenses incurred during the

Fee Period are not reflected in the Fee Application. K&E reserves the right to include such

amounts in future fee applications. Any party that wishes to object to the Fee Application, must

file its objection with the Bankruptcy Court, and serve it on the affected professional and the

notice parties listed in paragraph 43 so that it is actually received on or before May 12, 2020, at

4:00 p.m. (Prevailing Central Time).

       43.     The Reorganized Debtors will provide notice of this Application to: (a) U.S.

Trustee for the Southern District of Texas; (b) the holders of the 50 largest unsecured claims

against the Reorganized Debtors (on a consolidated basis); (c) the administrative agent under the

Reorganized Debtors’ revolving credit facilities and fund I senior secured term loan facilities and

counsel thereto; (d) counsel to the steering committee and ad hoc group of holders of claims

specified in clause (c); (e) the United States Attorney’s Office for the Southern District of Texas;

(f) the Internal Revenue Service; (g) the United States Securities and Exchange Commission;

(h) the Environmental Protection Agency and similar state environmental agencies for states in

which the Reorganized Debtors conduct business; (i) the state attorneys general for states in which

the Reorganized Debtors conduct business; (j) any party that has requested notice pursuant to


                                                15
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 20 of 78




Bankruptcy Rule 2002. The Reorganized Debtors submit that, in light of the nature of the relief

requested, no other or further notice need be given.

                                        No Prior Request

       44.     No prior application for the relief requested herein has been made to this or any

other court.

                           [Remainder of page intentionally left blank]




                                                16
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 21 of 78




       WHEREFORE, K&E respectfully requests that the Bankruptcy Court enter an order,

substantially in the form attached hereto as Exhibit K, (a) awarding K&E final compensation for

professional and paraprofessional services provided during the Fee Period in the amount of

$158,486.50, and reimbursement of actual, reasonable and necessary expenses incurred in the Fee

Period in the amount of $2,047.98; (b) authorizing and directing the Reorganized Debtors to remit

payment to K&E for such fees and expenses; and (c) granting such other relief as is appropriate

under the circumstances.

Dated: April 21, 2020            /s/ Steven N. Serajeddini
 Houston, Texas                  Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                 Steven N. Serajeddini, P.C. (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:      (212) 446-4800
                                 Facsimile:      (212) 446-4900
                                 Email:          joshua.sussberg@kirkland.com
                                                 steven.serajeddini@kirkland.com

                                 -and-

                                 Spencer A. Winters (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200
                                 Email:         spencer.winters@kirkland.com

                                 Proposed Counsel to the Debtors and Debtors in Possession
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 22 of 78




                             Exhibit A

                       Serajeddini Declaration
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 23 of 78




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                     §
    In re:                                                           § Chapter 11
                                                                     §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                        § Case No. 20-31884 (DRJ)
                                                                     §
                              Reorganized Debtors.                   § (Jointly Administered)
                                                                     §

                             DECLARATION OF
                         STEVEN N. SERAJEDDINI
                   IN SUPPORT OF THE FIRST AND FINAL
                FEE APPLICATION OF KIRKLAND & ELLIS LLP
                AND KIRKLAND & ELLIS INTERNATIONAL LLP,
         PROPOSED ATTORNEYS FOR THE REORGANIZED DEBTORS, FOR
    THE PERIOD OF MARCH 23, 2020 THROUGH AND INCLUDING MARCH 24, 2020


             I, Steven N. Serajeddini, being duly sworn, state the following under penalty of perjury:

             1.     I am the president of Steven N. Serajeddini, P.C., a partner of the law firm of

Kirkland & Ellis LLP (“K&E”), located at 601 Lexington Avenue, New York, New York 10022.2

I am the lead attorney from K&E working on the above-captioned chapter 11 cases. I am a member

in good standing of the Bars of the States of Illinois and New York, and I have been admitted to

practice in pro hac vice in this matter. There are no disciplinary proceedings pending against me.

             2.     I have read the foregoing first and final fee application of K&E, proposed attorneys

for the Debtors, for the Fee Period (the “Fee Application”). To the best of my knowledge,




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment
      Partners I, LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P.
      (8100); Sheridan Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP
      I-B GP, LLC (8092). The location of the Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite
      2500, Houston, Texas 77056.

2
      Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Fee Application.
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 24 of 78




information and belief, the statements contained in the Fee Application are true and correct. In

addition, I believe that the Fee Application complies with Local Bankruptcy Rule 2016-1(a).

       3.     In connection therewith, I hereby certify that:

              (i)      to the best of my knowledge, information, and belief, formed after
                       reasonable inquiry, the fees and disbursements sought in the Fee
                       Application are permissible under the relevant rules, court orders, and
                       Bankruptcy Code provisions, except as specifically set forth herein;

              (ii)     except to the extent disclosed in the Fee Application, the fees and
                       disbursements sought in the Fee Application are billed at rates customarily
                       employed by K&E and generally accepted by K&E’s clients. In addition,
                       none of the professionals seeking compensation varied their hourly rate
                       based on the geographic location of the Debtors’ case;

              (iii)    the fees sought do not exceed the fees budgeted for the same time period in
                       the budget and staffing plan by more than 10%;

              (iv)     K&E did not increase hourly rates from those disclosed in the Retention
                       Application during the Fee Period;

              (v)      K&E is not seeking compensation with respect to time spent reviewing or
                       revising time records and preparing, reviewing, and revising invoices;

              (vi)     in providing a reimbursable expense, K&E does not make a profit on that
                       expense, whether the service is performed by K&E in-house or through a
                       third party;

              (vii)    in accordance with Rule 2016(a) of the Federal Rules of Bankruptcy
                       Procedure and 11 U.S.C. § 504, no agreement or understanding exists
                       between K&E and any other person for the sharing of compensation to be
                       received in connection with the above cases except as authorized pursuant
                       to the Bankruptcy Code, Bankruptcy Rules, and Local Bankruptcy Rules;
                       and

              (viii)   all services for which compensation is sought were professional services on
                       behalf of the Debtors and not on behalf of any other person.



                           [Remainder of page intentionally left blank]




                                                2
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 25 of 78




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

 Dated: April 21, 2020                     Respectfully submitted,

                                           /s/ Steven N. Serajeddini                       _
                                           Steven N. Serajeddini
                                           as President of Steven N. Serajeddini, P.C., as
                                           Partner of Kirkland & Ellis LLP; and as Partner of
                                           Kirkland & Ellis International LLP
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 26 of 78




                            Exhibit B

                     Proposed Retention Order
         Case
         Case20-31884
              20-31884 Document
                       Document152
                                144 Filed
                                    Filedin
                                          inTXSB
                                            TXSBon
                                                 on04/21/20
                                                   04/20/20 Page
                                                            Page27
                                                                 1 of
                                                                    of20
                                                                       78




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                   §
In re:                                                             §   Chapter 11
                                                                   §
SHERIDAN HOLDING COMPANY I, LLC, et al.,1                          §   Case No. 20-31884 (DRJ)
                                                                   §
                                   Reorganized Debtors.            §   (Jointly Administered)
                                                                   §   Re: Docket No. 125

                    ORDER AUTHORIZING THE RETENTION
               AND EMPLOYMENT OF KIRKLAND & ELLIS LLP AND
           KIRKLAND& ELLIS INTERNATIONAL LLP AS ATTORNEYS FOR
          THE REORGANIZED DEBTORS EFFECTIVE AS OF MARCH 23, 2020


         Upon the application (the “Application”)2 of the above-captioned reorganized debtors

(collectively, the “Reorganized Debtors,” and before the Effective Date (as defined in the

Application), the “Debtors”) for the entry of an order (this “Order”) authorizing the Debtors to

retain and employ Kirkland & Ellis LLP and Kirkland & Ellis International LLP (collectively,

“Kirkland”) as their attorneys effective as of the Petition Date, pursuant to sections 327(a) and

330 of title 11 of the United States Code (the “Bankruptcy Code”), rules 2014(a) and 2016 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 2014-1 and 2016-1

of the Bankruptcy Local Rules for the Southern District of Texas (the “Local Bankruptcy

Rules”); and the Court having reviewed the Application, the Declaration of Steven N.

Serajeddini, the president of Steven N. Serajeddini, P.C., a partner of Kirkland & Ellis LLP, and


1
    The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
    federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment
    Partners I, LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P.
    (8100); Sheridan Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP
    I-B GP, LLC (8092). The location of the Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite
    2500, Houston, Texas 77056.

2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
      Case
      Case20-31884
           20-31884 Document
                    Document152
                             144 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on04/21/20
                                                04/20/20 Page
                                                         Page28
                                                              2 of
                                                                 of20
                                                                    78




a partner of Kirkland & Ellis International LLP (the “Serajeddini Declaration”), and the

declaration of Lisa A. Stewart, the Executive Chairman of Sheridan Production Partners

Manager, LLC, with respect to its Series I (the “Stewart Declaration”); and the Court having

found that the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and

the Court having found that the Application is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and the Court having found that venue of this proceeding and the Application in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found based on

the representations made in the Application and in the Serajeddini Declaration that (a) Kirkland

does not hold or represent an interest adverse to the Debtors’ estates and (b) Kirkland is a

“disinterested person” as defined in section 101(14) of the Bankruptcy Code and as required by

section 327(a) of the Bankruptcy Code; and the Court having found that the relief requested in

the Application is in the best interests of the Debtors’ estates, their creditors, and other parties in

interest; and the Court having found that the Debtors provided adequate and appropriate notice of

the Application under the circumstances and that no other or further notice is required; and the

Court having reviewed the Application and having heard statements in support of the

Application at a hearing held before the Court (the “Hearing”); and the Court having determined

that the legal and factual bases set forth in the Application and at the Hearing establish just cause

for the relief granted herein; and any objections to the relief requested herein having been

withdrawn or overruled on the merits; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.    The Application is granted to the extent set forth herein.




                                                  2
      Case
      Case20-31884
           20-31884 Document
                    Document152
                             144 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on04/21/20
                                                04/20/20 Page
                                                         Page29
                                                              3 of
                                                                 of20
                                                                    78




       2.    The Reorganized Debtors are authorized to retain and employ Kirkland as their

attorneys effective as of the Petition Date in accordance with the terms and conditions set forth in

the Application and in the Engagement Letter attached hereto as Exhibit 1, as modified herein.

       3.    Kirkland is authorized to provide the Debtors with the professional services as

described in the Application and the Engagement Letter. Specifically, but without limitation,

Kirkland for rendering the following legal services:

               a.      advising the Debtors with respect to their powers and duties as debtors in
                       possession in the continued management and operation of their businesses
                       and properties;

               b.      advising and consulting on their conduct during these chapter 11 cases,
                       including all of the legal and administrative requirements of operating in
                       chapter 11;

               c.      attending meetings and negotiating with representatives of creditors and
                       other parties in interest;

               d.      taking all necessary actions to protect and preserve the Debtors’ estates,
                       including prosecuting actions on the Debtors’ behalf, defending any action
                       commenced against the Debtors, and representing the Debtors in
                       negotiations concerning litigation in which the Debtors are involved,
                       including objections to claims filed against the Debtors’ estates;

               e.      preparing pleadings in connection with these chapter 11 cases, including
                       motions, applications, answers, orders, reports, and papers necessary or
                       otherwise beneficial to the administration of the Debtors’ estates;

               f.      representing the Debtors in connection with obtaining authority to
                       continue using cash collateral and postpetition financing;

               g.      advising the Debtors in connection with any potential sale of assets;

               h.      appearing before the Court and any appellate courts to represent the
                       interests of the Debtors’ estates;

               i.      advising the Debtors regarding tax matters;

               j.      taking any necessary action on behalf of the Debtors to negotiate, prepare,
                       and obtain approval of a disclosure statement and confirmation of a
                       chapter 11 plan and all documents related thereto; and



                                                 3
      Case
      Case20-31884
           20-31884 Document
                    Document152
                             144 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on04/21/20
                                                04/20/20 Page
                                                         Page30
                                                              4 of
                                                                 of20
                                                                    78




               k.      performing all other necessary legal services for the Debtors in connection
                       with the prosecution of these chapter 11 cases, including: (i) analyzing the
                       Debtors’ leases and contracts and the assumption and assignment or
                       rejection thereof; (ii) analyzing the validity of liens against the Debtors;
                       and (iii) advising the Debtors on corporate and litigation matters.

       4.    Kirkland shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of

the Court. For billing purposes, Kirkland shall keep its time in one tenth (1/10) hour increments

in accordance with the Guidelines for Reviewing Application for Compensation and

Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11

Cases Effective as of November 1, 2013 (the "Revised UST Guidelines"). Kirkland also intends

to make a reasonable effort to comply with the requests from United States Trustee for the

Southern District of Texas (the "U.S. Trustee") for information and additional disclosures as set

forth in the Revised UST Guidelines, both in connection with the Application and the interim

and final fee applications to be filed by Kirkland in these chapter 11 cases.

       5.    Kirkland is authorized without further order of the Court to apply amounts from the

prepetition advance payment retainer to compensate and reimburse Kirkland for fees or expenses

incurred on or prior to the Petition Date consistent with its ordinary course billing practice. At

the conclusion of Kirkland’s engagement by the Reorganized Debtors, if the amount of any

advance payment retainer held by Kirkland is in excess of the amount of Kirkland’s outstanding

and estimated fees, expenses, and costs, Kirkland will pay to the Reorganized Debtors the

amount by which any advance payment retainer exceeds such fees, expenses, and costs, in each

case in accordance with the Engagement Letter.



                                                 4
      Case
      Case20-31884
           20-31884 Document
                    Document152
                             144 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on04/21/20
                                                04/20/20 Page
                                                         Page31
                                                              5 of
                                                                 of20
                                                                    78




       6.    Notwithstanding anything to the contrary in the Application, the Engagement

Letter, or the Declarations attached to the Application, the reimbursement provisions allowing

the reimbursement of fees and expenses incurred in connection with participating in, preparing

for, or responding to any action, claim, suit, or proceeding brought by or against any party that

relates to the legal services provided under the Engagement Letter and fees for defending any

objection to Kirkland’s fee applications under the Bankruptcy Code are not approved pending

further order of the Court.

       7.    Notwithstanding anything to the contrary in the Application, the Engagement

Letter, or the Declarations attached in the Applications, the “Client Waiver” of the right to object

to fees and expenses once paid is not effective while the Client is a debtor-in-possession. The

Client Waiver shall not be construed to limit, restrict, or impair, while Client is a debtor-in-

possession, Client’s responsibility to protect and conserve estate assets by reviewing and

objecting to the allowance of professional fees in accordance with 11 U.S.C. §§ 330, 331, and

1106(a)(1) (incorporating sections 704(a)(5) and 704(a)(2)).

       8.    Kirkland shall use its reasonable efforts to avoid any duplication of services

provided by any of the Debtors' other retained professionals in these chapter 11 cases.

       9.    The Reorganized Debtors and Kirkland are authorized to take all actions necessary

to effectuate the relief granted pursuant to this Order in accordance with the Application.

       10.   Notice of the Application as provided therein is deemed to be good and sufficient

notice of such Application, and the requirements of the Local Bankruptcy Rules are satisfied by

the contents of the Application.

       11.   To the extent the Application, the Serajeddini Declaration, the Stewart Declaration,

or the Engagement Letter is inconsistent with this Order, the terms of this Order shall govern.



                                                 5
      Case
      Case20-31884
           20-31884 Document
                    Document152
                             144 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on04/21/20
                                                04/20/20 Page
                                                         Page32
                                                              6 of
                                                                 of20
                                                                    78




       12.   The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       13.   This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Dated: __________, 2020
Houston, Texas                                      DAVID R. JONES
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                6
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 33 of 78




                            Exhibit C

                        Engagement Letter
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 34 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 35 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 36 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 37 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 38 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 39 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 40 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 41 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 42 of 78
      Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 43 of 78




Page 10


                        ADDENDUM: List of Client Affiliates/Subsidiaries

Sheridan Holding Company I, LLC

Sheridan Investment Partners I, LLC

Sheridan Production Partners I, LLC

Sheridan Production Partners I-A, L.P.

Sheridan Production Partners I-B, L.P.

Sheridan Production Partners I-M, L.P.

SPP I-B GP, LLC

Sheridan Holding Company II, LLC

Sheridan Investment Partners II GP, LLC

Sheridan Investment Partners II, L.P.

Sheridan Production Partners II, LLC

Sheridan Production Partners II-A, L.P.

Sheridan Production Partners II-B, L.P.

Sheridan Production Partners II-M, L.P.

SPP II-B GP, LLC

SPP II-M GP, LLC
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 44 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 45 of 78
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 46 of 78
            Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 47 of 78




                                                   Exhibit D

                                           Budget and Staffing Plan

    Matter
                    Project Category Description          Hours Budgeted        Total Compensation Budgeted1
    Number
       2       Chapter 11 Filing                             105 – 121                 $94,500 - 110,000
       3       Case Administration                             80 – 92                 $67,500 – $80,000
               Disclosure Statement, Plan, and
       4                                                     230 – 265                $225,000 – $260,000
               Confirmation
       5       Hearings                                        55 – 63                 $63,000 – $70,000
    Total                                                    470 – 541                $450,000 – $520,000




1
      Budgeted numbers do not necessarily amount to a 1:1 ratio because they reflect a blended hourly rate and a
      variable allocation of timekeepers and hours, depending on the needs for each matter number.
            Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 48 of 78




                                                     Exhibit E

                                          Voluntary Rate Disclosure

     The blended hourly rate for all K&E domestic timekeepers (including both professionals and
      paraprofessionals) who billed to non-bankruptcy matters (collectively, the “Non-Bankruptcy
      Matters”)1 during the 12-month period beginning on May 1, 2019, and ending on April 30,
      2020 (the “Comparable Period”) was, in the aggregate, approximately $940.31 per hour
      (the “Non-Bankruptcy Blended Hourly Rate”).2

     The blended hourly rate for all K&E timekeepers (including both professionals and
      paraprofessionals) who billed to the Debtors during the Fee Period was approximately $919.83
      per hour (the “Debtor Blended Hourly Rate”).3

     A detailed comparison of these rates is as follows:

                                          Debtor Blended Hourly Rate for        Non-Bankruptcy Blended Hourly
             Position at K&E
                                               This Fee Application                         Rate
    Partner                                                     $1,303.70                            $1,292.89
    Of Counsel                                                          -                            $1,008.31
    Associate                                                     $845.14                              $802.42
    Contract Attorney                                                   -                                    -
    Visiting Attorney                                                   -                              $568.39
    Law Clerk                                                           -                              $345.29
    Paralegal                                                        $340.00                               $371.81
    Junior Paralegal                                                       -                               $244.73
    Support Staff                                                          -                               $347.74
    Total                                                            $919.83                               $940.31




1
      It is the nature of K&E’s practice that certain non-bankruptcy engagements require the advice and counsel of
      professionals and paraprofessionals who work primarily within K&E’s Restructuring Group. Accordingly,
      “Non-Bankruptcy Matters” consist of matters for which K&E domestic timekeepers represented a client in a
      matter other than an in-court bankruptcy proceeding. Moreover, the Non-Bankruptcy Matters include time billed
      by K&E domestic timekeepers who work primarily within K&E’s Restructuring Group.

2
      K&E calculated the blended rate for Non-Bankruptcy Matters by dividing the total dollar amount billed by K&E
      domestic timekeepers to the Non-Bankruptcy Matters during the Comparable Period by the total number of hours
      billed by K&E domestic timekeepers to the Non-Bankruptcy Matters during the Comparable Period.

3
      K&E calculated the blended rate for timekeepers who billed to the Debtors by dividing the total dollar amount
      billed by such timekeepers during the Fee Period by the total number of hours billed by such timekeepers during
      the Fee Period.
                                   Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 49 of 78




                                                                                    Exhibit F

                                          Summary of Total Fees Incurred and Hours Billed During the Fee Period

                                                                                                                                    Hourly Rate
                                                                               Date       Fees Billed   Hours Billed    Number of     Billed       Fees Billed
                                                                                of          In this       In this         Rate        In this        In this
   Attorney Name              Position              Department               Admission    Application   Application     Increases   Application    Application
Stephen C. Hackney, P.C.      Partner       Litigation - General             1997        $22,875.00     15.00          N/A          $1,525.00     $22,875.00

Steven N. Serajeddini, P.C.   Partner       Restructuring                    2010        $2,286.50      1.70           N/A          $1,345.00     $2,286.50

David Wheat, P.C.             Partner       Taxation                         1988        $1,372.50      0.90           N/A          $1,525.00     $1,372.50

Cyril V. Jones                Partner       Corporate - M&A/Private Equity   2011        $1,434.00      1.20           N/A          $1,195.00     $1,434.00

Arthur L. Lotz                Partner       Corporate - Debt Finance         2014        $2,837.50      2.50           N/A          $1,135.00     $2,837.50

Spencer A. Winters            Partner       Restructuring                    2013        $20,430.00     18.00          N/A          $1,135.00     $20,430.00

Ibe I. Alozie                 Associate     Corporate - General              2019        $122.00        0.20           N/A          $610.00       $122.00

Christopher Atmar             Associate     Corporate - M&A/Private Equity   2018        $6,808.00      9.20           N/A          $740.00       $6,808.00

Rachael Marie Bazinski        Associate     Restructuring                    2017        $19,010.50     19.70          N/A          $965.00       $19,010.50

Laura Bielinski               Associate     Corporate - Debt Finance         2016        $5,500.50      5.70           N/A          $965.00       $5,500.50

Tess Elizabeth Dennis         Associate     Corporate - General              2019        $1,037.00      1.70           N/A          $610.00       $1,037.00

Jaimie Fedell                 Associate     Restructuring                    2014        $18,526.50     17.90          N/A          $1,035.00     $18,526.50

Alex Hevia                    Associate     Restructuring                    2017        $10,286.00     13.90          N/A          $740.00       $10,286.00

Fred Anthony Hilow            Associate     Litigation - General             2016        $17,952.50     21.50          N/A          $835.00       $17,952.50

Conor P. McNamara             Associate     Restructuring                    2018        $8,954.00      12.10          N/A          $740.00       $8,954.00

Zach Savrick                  Associate     Corporate - M&A/Private Equity   2017        $5,693.50      5.90           N/A          $965.00       $5,693.50

Ashley L. Surinak             Associate     Restructuring                    2019        $4,575.00      7.50           N/A          $610.00       $4,575.00
                            Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 50 of 78



Joe Tobias             Associate   Taxation              2015   $1,657.50   1.50   N/A           $1,105.00   $1,657.50

Michelle Helene West   Associate   Corporate - General   2019   $122.00     0.20   N/A           $610.00     $122.00

Chambliss Williams     Associate   Restructuring         2019   $3,538.00   5.80   N/A           $610.00     $3,538.00




                                                                2
                         Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 51 of 78




                                                                                                               Hourly Rate
                                                                  Fees Billed    Hours Billed      Number        Billed        Fees Billed
                                                     Date of        In this        In this         of Rate       In this         In this
Paraprofessional Name   Position    Department      Admission     Application    Application      Increases    Application     Application
Anthony Abate           Paralegal   Restructuring   N/A         $3,298.00       9.70            N/A           $340.00        $3,298.00


Hannah Kupsky           Paralegal   Restructuring   N/A         $170.00         0.50            N/A           $340.00        $170.00
          Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 52 of 78




                                              Exhibit G

                     Summary of Actual and Necessary Expenses for the Fee Period

                                                                   Unit Cost
               Expense                    Vendor (if any)                            Amount
                                                                (if applicable)
Standard Copies or Prints                                                         $20.16
Binding                                                                           $1.40
Tabs/Indexes/Dividers                                                             $8.32
Color Copies or Prints                                                            $1,992.10
4” Binders                                                                        $26.00
Total                                                                             $2,047.98
                          Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 53 of 78




                                                                  Exhibit H

                                       Summary of Fees and Expenses by Matter for the Fee Period

                                                         Hours                            Total Compensation                                Total Fees and
Matter           Project Category
                                                                                                                             Expenses         Expenses
Number             Description                Budgeted        Billed           Budgeted               Billed
                                                                                                                                              Requested
    2    Chapter 11 Filing                        105 – 121            51.40     $94,500 - $110,000             $42,680.00              -        $42,680.00
    3    Case Administration                        80 – 92            52.30      $67,500 – $80,000             $47,509.00              -        $47,509.00
         Disclosure Statement, Plan, and
    4                                             230 – 265            65.80   $225,000 – $260,000              $64,769.50              -        $64,769.50
         Confirmation
    5    Hearings                                   55 – 63          2.80        $63,000 – $70,000               $3,528.00            -           $3,528.00
    7    Expenses                                         -             -                        -                       -    $2,047.98           $2,047.98
Totals                                            470 – 541        172.30      $450,000 – $520,000             $158,486.50    $2,047.98         $160,534.48
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 54 of 78




                               Exhibit I

               Detailed Description of Services Provided
                Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 55 of 78



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 21, 2020

Sheridan Holding Company I, LLC
1360 Post Oak Blvd.
Suite 2500
Houston, TX 77056

Attn: Cheryl S. Phillips

                                                                            Invoice Number: 1050025997
                                                                              Client Matter: 48518-2

In the Matter of Chapter 11 Filing




For legal services rendered through March 24, 2020
(see attached Description of Legal Services for detail)                                                       $ 42,680.00
Total legal services rendered                                                                                 $ 42,680.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 56 of 78
Legal Services for the Period Ending March 24, 2020         Invoice Number:   1050025997
Sheridan Holding Company I, LLC                              Matter Number:      48518-2
Chapter 11 Filing




                                        Summary of Hours Billed

Name                                                      Hours        Rate     Amount
Anthony Abate                                               9.00     340.00     3,060.00
Rachael Marie Bazinski                                     10.40     965.00    10,036.00
Jaimie Fedell                                              10.90   1,035.00    11,281.50
Alex Hevia                                                  3.00     740.00     2,220.00
Conor P. McNamara                                           9.30     740.00     6,882.00
Ashley L. Surinak                                           1.50     610.00       915.00
Spencer A. Winters                                          7.30   1,135.00     8,285.50

TOTALS                                                    51.40               $ 42,680.00




                                                      2
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 57 of 78
Legal Services for the Period Ending March 24, 2020           Invoice Number:            1050025997
Sheridan Holding Company I, LLC                                Matter Number:               48518-2
Chapter 11 Filing


                                      Description of Legal Services

Date     Name                                 Hours Description
03/23/20 Anthony Abate                          9.00 Review and revise first day pleadings and
                                                     voluntary petitions (2.1); assist with
                                                     preparation and filing of case documents
                                                     (2.2); compile documents for filing (1.6);
                                                     prepare materials for first day hearing (3.1).
03/23/20 Rachael Marie Bazinski                10.40 Correspond with working group re same and
                                                     first day pleadings (1.0); review, revise
                                                     pleadings and affidavits and prepare same for
                                                     filing (2.6); review, revise orders (1.0);
                                                     prepare for and participate in telephone
                                                     conference with U.S. Trustee re first day
                                                     pleadings (.5); correspond with K&E team re
                                                     electronic filing declarations (.2); review,
                                                     revise same (.3); review, revise budget and
                                                     staffing memorandum (.2); correspond with
                                                     K&E team and Company re same (.2);
                                                     review, revise K&E retention application (.6);
                                                     correspond with K&E team re same (.3);
                                                     correspond with working group re settlement
                                                     (.3); review, comment on declaration re same
                                                     (.2); review, revise witness and exhibit list
                                                     (.5); review, revise settlement pleadings and
                                                     prepare same for filing (2.5).
03/23/20 Jaimie Fedell                         10.90 Review, revise chapter 11 pleadings in
                                                     preparation for filing (3.4); conferences with
                                                     K&E, JW teams re same (1.5); revise
                                                     petitions (.5); conferences with PC, K&E
                                                     team re noticing affidavits (1.0); correspond
                                                     with K&E team re conflicts clearance (.3);
                                                     attend to chapter 11 filing issues (1.7);
                                                     correspond and conference with K&E,
                                                     Company, JW teams re hearing logistics
                                                     (1.5); review, revise first day presentation
                                                     (1.0).
03/23/20 Alex Hevia                             3.00 Review and revise voluntary petitions (.8);
                                                     conference and correspond with K&E team
                                                     and J. Fedell re first day pleadings (.8);
                                                     review and revise first day presentation (1.4).




                                                      3
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 58 of 78
Legal Services for the Period Ending March 24, 2020           Invoice Number:           1050025997
Sheridan Holding Company I, LLC                                Matter Number:              48518-2
Chapter 11 Filing

Date     Name                                 Hours Description
03/23/20 Conor P. McNamara                     9.30 Review, revise first day pleadings re filing
                                                    (2.5); review, revise cash collateral motion
                                                    (1.5); review, revise scheduling motion (1.1);
                                                    review, revise agenda (.4); review, revise plan
                                                    supplement (1.4); correspond with J. Fedell,
                                                    R. Bazinski re same (.3); telephone
                                                    conferences with J. Fedell, R. Bazinski re
                                                    voting declaration (.2); telephone conferences
                                                    with Prime Clerk re same and noticing (.4);
                                                    assist with filing re same (.2); review, revise
                                                    talking points (1.3).
03/23/20 Ashley L. Surinak                     1.50 Review and revise first day pleadings.
03/23/20 Spencer A. Winters                    7.30 Prepare for and attend investment committee
                                                    and special committee call re chapter 11 filing
                                                    (.5); review and revise first day and
                                                    confirmation papers (1.8); prepare for
                                                    combined confirmation and first day hearing
                                                    (2.3); correspond and conferences with
                                                    multiple parties re same (2.7).

Total                                          51.40




                                                       4
                Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 59 of 78



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 21, 2020

Sheridan Holding Company I, LLC
1360 Post Oak Blvd.
Suite 2500
Houston, TX 77056

Attn: Cheryl S. Phillips

                                                                            Invoice Number: 1050025998
                                                                              Client Matter: 48518-3

In the Matter of Case Administration




For legal services rendered through March 24, 2020
(see attached Description of Legal Services for detail)                                                       $ 47,509.00
Total legal services rendered                                                                                 $ 47,509.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 60 of 78
Legal Services for the Period Ending March 24, 2020         Invoice Number:   1050025998
Sheridan Holding Company I, LLC                              Matter Number:      48518-3
Case Administration




                                        Summary of Hours Billed

Name                                                      Hours        Rate     Amount
Anthony Abate                                               0.70     340.00       238.00
Rachael Marie Bazinski                                      6.40     965.00     6,176.00
Jaimie Fedell                                               5.70   1,035.00     5,899.50
Stephen C. Hackney, P.C.                                    5.80   1,525.00     8,845.00
Alex Hevia                                                 10.90     740.00     8,066.00
Hannah Kupsky                                               0.50     340.00       170.00
Conor P. McNamara                                           2.80     740.00     2,072.00
Steven N. Serajeddini, P.C.                                 1.00   1,345.00     1,345.00
Ashley L. Surinak                                           6.00     610.00     3,660.00
Michelle Helene West                                        0.20     610.00       122.00
Chambliss Williams                                          5.80     610.00     3,538.00
Spencer A. Winters                                          6.50   1,135.00     7,377.50

TOTALS                                                    52.30               $ 47,509.00




                                                      2
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 61 of 78
Legal Services for the Period Ending March 24, 2020           Invoice Number:            1050025998
Sheridan Holding Company I, LLC                                Matter Number:               48518-3
Case Administration


                                       Description of Legal Services

Date     Name                                 Hours Description
03/23/20 Alex Hevia                            7.20 Review and analyze first day hearing and
                                                    confirmation transcripts re talking points
                                                    (3.7); compile issues list of same (1.8);
                                                    correspond and conference with A. Surinak,
                                                    C. Williams, and C. McNamara re same (.6);
                                                    correspond with R. Bazinski re K&E retention
                                                    application (.4); correspond with C. Williams
                                                    and A. Surinak re hearing talking points (.7).
03/23/20 Hannah Kupsky                         0.50 Prepare pro hac motions.
03/23/20 Steven N. Serajeddini, P.C.           0.70 Telephone conferences with K&E team re
                                                    restructuring issues.
03/23/20 Ashley L. Surinak                     2.70 Draft and revise talking points for cash
                                                    collateral motion (.5); review transcripts re
                                                    first day hearing (.5); draft summary re same
                                                    (.5); review, revise talking points (1.2).
03/23/20 Michelle Helene West                  0.20 Prepare for and attend telephone conference
                                                    with working group re status.
03/23/20 Chambliss Williams                    5.50 Draft and revise talking points for first day
                                                    hearing (4.0); review transcripts re same (1.5).
03/24/20 Anthony Abate                         0.70 Review, compile filed pleadings (.2); prepare
                                                    materials for first day hearing (.5).
03/24/20 Rachael Marie Bazinski                6.40 Review, analyze data and correspondence re
                                                    equity registration forms (.5); telephone
                                                    conferences and correspond with working
                                                    group and Prime Clerk re same (1.3); review,
                                                    revise notice of settlement hearing (.3);
                                                    correspond with DPW/V&E re cash collateral
                                                    order (.2); coordinate filing of same and
                                                    correspond with Jackson Walker re same (.7);
                                                    correspond with K&E team re confirmation
                                                    evidence and settlement pleadings (.5);
                                                    telephone conference with K&E team re
                                                    settlement (.5); review and analyze pleadings
                                                    re same (.5); draft and revise talking points re
                                                    same (.7); review, revise hearing presentation
                                                    (.2); telephone conferences and correspond
                                                    with working group re same and hearing (.7);
                                                    review, comment on CAFA notice (.3).




                                                      3
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 62 of 78
Legal Services for the Period Ending March 24, 2020           Invoice Number:           1050025998
Sheridan Holding Company I, LLC                                Matter Number:              48518-3
Case Administration

Date     Name                                 Hours Description
03/24/20 Jaimie Fedell                         5.70 Prepare for first day and confirmation hearing
                                                    (2.9); draft talking points (1.5); coordinate
                                                    logistics of telephone hearing (.8);
                                                    conferences with K&E team re settlement
                                                    motion (.5).
03/24/20 Stephen C. Hackney, P.C.              5.80 Prepare for first day and confirmation
                                                    hearing.
03/24/20 Alex Hevia                            3.70 Review and revise Evercore retention
                                                    application (1.1); correspond with J. Fedell re
                                                    same (.3); draft and revise talking points
                                                    (1.2); correspond with C. McNamara re same
                                                    (.3); correspond with A. Surinak re Katten
                                                    and K&E retention applications (.3); review
                                                    and analyze same (.5).
03/24/20 Conor P. McNamara                     2.80 Review, revise talking points (1.8);
                                                    correspond with J. Fedell, R. Bazinski re
                                                    same (.5); review, revise Katten retention
                                                    application (.5).
03/24/20 Steven N. Serajeddini, P.C.           0.30 Prepare for first day and confirmation
                                                    hearing.
03/24/20 Ashley L. Surinak                     3.30 Review and revise Katten retention
                                                    application (1.3); telephone conference with
                                                    A. Hevia re same (.3); revise K&E retention
                                                    application (1.7).
03/24/20 Chambliss Williams                    0.30 Review, revise draft notes re hearing.
03/24/20 Spencer A. Winters                    6.50 Review and revise hearing talking points
                                                    (2.3); prepare for hearing (2.5); correspond
                                                    and conferences with multiple parties re same
                                                    (1.7).

Total                                          52.30




                                                       4
                Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 63 of 78



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 21, 2020

Sheridan Holding Company I, LLC
1360 Post Oak Blvd.
Suite 2500
Houston, TX 77056

Attn: Cheryl S. Phillips

                                                                            Invoice Number: 1050025999
                                                                              Client Matter: 48518-4

In the Matter of Disclosure Statement, Plan, Confirmation




For legal services rendered through March 24, 2020
(see attached Description of Legal Services for detail)                                                       $ 64,769.50
Total legal services rendered                                                                                 $ 64,769.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 64 of 78
Legal Services for the Period Ending March 24, 2020         Invoice Number:   1050025999
Sheridan Holding Company I, LLC                              Matter Number:      48518-4
Disclosure Statement, Plan, Confirmation




                                        Summary of Hours Billed

Name                                                      Hours        Rate     Amount
Ibe I. Alozie                                               0.20     610.00       122.00
Christopher Atmar                                           9.20     740.00     6,808.00
Rachael Marie Bazinski                                      2.90     965.00     2,798.50
Laura Bielinski                                             5.70     965.00     5,500.50
Tess Elizabeth Dennis                                       1.70     610.00     1,037.00
Jaimie Fedell                                               0.60   1,035.00       621.00
Stephen C. Hackney, P.C.                                    8.50   1,525.00    12,962.50
Fred Anthony Hilow                                         21.50     835.00    17,952.50
Cyril V. Jones                                              1.20   1,195.00     1,434.00
Arthur L. Lotz                                              2.50   1,135.00     2,837.50
Zach Savrick                                                5.90     965.00     5,693.50
Joe Tobias                                                  1.50   1,105.00     1,657.50
David Wheat, P.C.                                           0.90   1,525.00     1,372.50
Spencer A. Winters                                          3.50   1,135.00     3,972.50

TOTALS                                                    65.80               $ 64,769.50




                                                      2
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 65 of 78
Legal Services for the Period Ending March 24, 2020           Invoice Number:            1050025999
Sheridan Holding Company I, LLC                                Matter Number:               48518-4
Disclosure Statement, Plan, Confirmation


                                      Description of Legal Services

Date     Name                                 Hours Description
03/23/20 Ibe I. Alozie                          0.20 Telephone conference with working group re
                                                     Sheridan I closing status.
03/23/20 Christopher Atmar                      4.70 Review and revise closing documents (4.0);
                                                     prepare for and participate in telephone
                                                     conference re closing checklist (.7).
03/23/20 Rachael Marie Bazinski                 2.90 Review, revise confirmation brief and order
                                                     (1.9); prepare same for filing (.5); review,
                                                     analyze precedent re same (.5).
03/23/20 Laura Bielinski                        4.00 Prepare for and attend closing checklist call
                                                     (.5); review revised credit agreement exhibits,
                                                     schedules, opinion and perfection certificate
                                                     (3.1); conference and correspond re same (.4).
03/23/20 Tess Elizabeth Dennis                  1.50 Review and organize exhibits, schedules and
                                                     perfection certificate (.8); research and
                                                     analyze organizational documents for
                                                     provisions allowing incurring debt (.7).
03/23/20 Stephen C. Hackney, P.C.               8.50 Draft and revise directs and proffers (3.5);
                                                     review, analyze pleadings re same (2.5);
                                                     attend witness conferences with L. Stewart
                                                     and C. Flood re hearing (2.5).
03/23/20 Fred Anthony Hilow                    12.50 Draft, review, revise proffers for each of first
                                                     day declarants (4.2); correspond with K&E,
                                                     Prime Clerk re same (1.3); prepare for and
                                                     attend telephone conference with C. Flood re
                                                     hearing preparation (.6); prepare for and
                                                     attend telephone conference with C. Johnson
                                                     re hearing preparation (1.5); draft direct
                                                     examination outline re first day and
                                                     confirmation hearing (3.2); prepare argument
                                                     for hearing re same (1.7).
03/23/20 Cyril V. Jones                         0.20 Prepare for and attend checklist call and
                                                     follow up discussions with K&E team re
                                                     same.
03/23/20 Arthur L. Lotz                         1.50 Review and revise exit facility agreement and
                                                     collateral documents (.4); review and revise
                                                     legal opinion and mortgages (.5); review and
                                                     reply to correspondence re same (.2);
                                                     telephone conferences with lenders' counsel re
                                                     same (.2); telephone conferences with
                                                     working group (.2).



                                                      3
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 66 of 78
Legal Services for the Period Ending March 24, 2020           Invoice Number:            1050025999
Sheridan Holding Company I, LLC                                Matter Number:               48518-4
Disclosure Statement, Plan, Confirmation

Date     Name                                 Hours Description
03/23/20 Zach Savrick                          3.20 Review and revise step plan docs (.5); prepare
                                                    closing documentation (.8); review escrow
                                                    agreement (.3); correspond with K&E team re
                                                    warrant agreement and revise same (.5);
                                                    attend closing checklist call (.6); correspond
                                                    with DPW, Sheridan and K&E teams re same
                                                    (.5).
03/23/20 Joe Tobias                            0.50 Review restructuring steps documents.
03/23/20 David Wheat, P.C.                     0.20 Review and comment on revised transaction
                                                    docs from DPW.
03/23/20 Spencer A. Winters                    3.50 Draft talking points re confirmation hearing
                                                    (2.5); prepare for and attend witness
                                                    preparation telephone conferences (1.0).
03/24/20 Christopher Atmar                     4.50 Review and revise closing documents (3.6);
                                                    prepare signature pages (.9).
03/24/20 Laura Bielinski                       1.70 Attend to pre-closing debt matters (1.0);
                                                    correspond re Kirkland opinion, mortgage
                                                    releases (.7).
03/24/20 Tess Elizabeth Dennis                 0.20 Review and revise Texas mortgage opinion
                                                    (.1); correspond with team (.1).
03/24/20 Jaimie Fedell                         0.60 Conferences with K&E, DPW teams re
                                                    closing issues.
03/24/20 Fred Anthony Hilow                    9.00 Draft, review, revise proffers for each of first
                                                    day declarants (1.3); correspond with K&E
                                                    team, Prime Clerk re same (1.1); prepare for
                                                    and attend telephone conference with C.
                                                    Johnson re hearing preparation (1.7); draft
                                                    direct examination outline re first day and
                                                    confirmation hearing (2.4); prepare argument
                                                    for hearing re same (2.5).
03/24/20 Cyril V. Jones                        1.00 Review and revise closing agreements.
03/24/20 Arthur L. Lotz                        1.00 Review and revise exit facility agreement and
                                                    collateral documents (.3); review and revise
                                                    legal opinion and mortgages (.2); review and
                                                    reply to correspondence re same (.2);
                                                    telephone conferences with lenders' counsel re
                                                    same (.1); telephone conferences with
                                                    working group re same (.2).
03/24/20 Zach Savrick                          2.70 Prepare for closing and related
                                                    communications.
03/24/20 Joe Tobias                            1.00 Review, analyze steps documents (.6); review
                                                    emergence slides (.4).



                                                      4
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 67 of 78
Legal Services for the Period Ending March 24, 2020          Invoice Number:         1050025999
Sheridan Holding Company I, LLC                               Matter Number:            48518-4
Disclosure Statement, Plan, Confirmation

Date     Name                                 Hours Description
03/24/20 David Wheat, P.C.                     0.70 Review and reply to correspondence from
                                                    DPW re steps docs (.3); review and reply to
                                                    comments from J. Tobias re DPW steps slides
                                                    (.4).

Total                                          65.80




                                                       5
                Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 68 of 78



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 21, 2020

Sheridan Holding Company I, LLC
1360 Post Oak Blvd.
Suite 2500
Houston, TX 77056

Attn: Cheryl S. Phillips

                                                                            Invoice Number: 1050026000
                                                                              Client Matter: 48518-5

In the Matter of Hearings




For legal services rendered through March 24, 2020
(see attached Description of Legal Services for detail)                                                         $ 3,528.00
Total legal services rendered                                                                                   $ 3,528.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 69 of 78
Legal Services for the Period Ending March 24, 2020         Invoice Number:   1050026000
Sheridan Holding Company I, LLC                              Matter Number:      48518-5
Hearings




                                        Summary of Hours Billed

Name                                                      Hours        Rate    Amount
Jaimie Fedell                                              0.70    1,035.00      724.50
Stephen C. Hackney, P.C.                                   0.70    1,525.00    1,067.50
Steven N. Serajeddini, P.C.                                0.70    1,345.00      941.50
Spencer A. Winters                                         0.70    1,135.00      794.50

TOTALS                                                     2.80               $ 3,528.00




                                                      2
              Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 70 of 78
Legal Services for the Period Ending March 24, 2020                  Invoice Number:          1050026000
Sheridan Holding Company I, LLC                                       Matter Number:             48518-5
Hearings


                                         Description of Legal Services

Date       Name                                 Hours        Description
03/24/20   Jaimie Fedell                         0.70        Attend first day and confirmation hearing.
03/24/20   Stephen C. Hackney, P.C.              0.70        Attend first day and confirmation hearing.
03/24/20   Steven N. Serajeddini, P.C.           0.70        Attend first day and confirmation hearing.
03/24/20   Spencer A. Winters                    0.70        Attend combined confirmation and first day
                                                             hearing.

Total                                             2.80




                                                         3
Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 71 of 78




                               Exhibit J

           Detailed Description of Expenses and Disbursements
                Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 72 of 78



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 21, 2020

Sheridan Holding Company I, LLC
1360 Post Oak Blvd.
Suite 2500
Houston, TX 77056

Attn: Cheryl S. Phillips

                                                                            Invoice Number: 1050026001
                                                                              Client Matter: 48518-7

In the Matter of Expenses


For expenses incurred through March 24, 2020
(see attached Description of Expenses for detail)                                                               $ 2,047.98
Total expenses incurred                                                                                         $ 2,047.98




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 73 of 78
Legal Services for the Period Ending March 24, 2020               Invoice Number:   1050026001
Sheridan Holding Company I, LLC                                    Matter Number:      48518-7
Expenses




                                         Description of Expenses

Description                                                                          Amount
Standard Copies or Prints                                                               20.16
Binding                                                                                  1.40
Tabs/Indexes/Dividers                                                                    8.32
Color Copies or Prints                                                               1,992.10
4" Binders                                                                              26.00

                                                          Total                     $ 2,047.98




                                                      2
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 74 of 78
Legal Services for the Period Ending March 24, 2020          Invoice Number:   1050026001
Sheridan Holding Company I, LLC                               Matter Number:      48518-7
Expenses




                                          Description of Expenses

Standard Copies or Prints

Date          Description                                                       Amount
03/24/20      Standard Copies or Prints                                           16.16
03/24/20      Standard Copies or Prints                                            4.00
              Total                                                               20.16




                                                      3
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 75 of 78
Legal Services for the Period Ending March 24, 2020       Invoice Number:   1050026001
Sheridan Holding Company I, LLC                            Matter Number:      48518-7
Expenses


Binding

Date          Description                                                    Amount
03/24/20      Binding                                                          1.40
              Total                                                            1.40




                                                      4
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 76 of 78
Legal Services for the Period Ending March 24, 2020       Invoice Number:   1050026001
Sheridan Holding Company I, LLC                            Matter Number:      48518-7
Expenses


Tabs/Indexes/Dividers

Date          Description                                                    Amount
03/24/20      Tabs/Indexes/Dividers                                            8.32
              Total                                                            8.32




                                                      5
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 77 of 78
Legal Services for the Period Ending March 24, 2020       Invoice Number:   1050026001
Sheridan Holding Company I, LLC                            Matter Number:      48518-7
Expenses


Color Copies or Prints

Date          Description                                                    Amount
03/24/20      Color Copies or Prints                                         1,956.90
03/24/20      Color Copies or Prints                                            35.20
              Total                                                          1,992.10




                                                      6
             Case 20-31884 Document 152 Filed in TXSB on 04/21/20 Page 78 of 78
Legal Services for the Period Ending March 24, 2020       Invoice Number:   1050026001
Sheridan Holding Company I, LLC                            Matter Number:      48518-7
Expenses


4" Binders

Date          Description                                                    Amount
03/24/20      4" Binders                                                       26.00
              Total                                                            26.00

TOTAL EXPENSES                                                              $ 2,047.98




                                                      7
